Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed 30 August 2021 with respect to the claims as amended have been fully considered and found persuasive.  
A close prior art Powers et al (US 20160321589) teach  methods and systems for facilitating directly jumping to relevant data/dimensions in a tabular user interface that may be configured for displaying tabular data.  The user interface may enable a user to select a data item in the table.  The user may then be presented with a new data domain and set of dimensions that may have been pre-determined by an analyst and found to be likely to be relevant to the user.  The relevancy may be based on the business context of the user and prior navigation steps of the user within the interface.  
Another relevant prior art Richter et al (US 20190065014) teach a chart graphic includes a plurality of selectable filter locations within the 
Another relevant article by Michael Blumendchein et al “SMARTexplore:Simplifying High-Dimensional Data Analysis through a Table-Based Visual Analytica Approach”, IEEE Conference on Visual Analytics Science and Technology (VAST) 21-26 October 2018, pages 36-47 teach a visual analytics technique that simplifies the identification and 
However the cited prior art of record does not disclose or make obvious obtaining a primary result set of records on a first selected dimension from a database, organizing the records into a tabular view of cells and, for each selected dimension record of the primary result set, directing a respective nested query against the database along a second selected dimension, receiving a corresponding result set and inserting the corresponding result set into a cell of the tabular view associated with the selected dimension record, in combination with all the limitations recited in independent claims 1, 7 and 13. The dependent claims being further limiting and definite are also allowable.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 


/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        11 September 2021